                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                            7    Attorneys for U.S. Bank National Association, as
                                                                 Trustee for Bayview Opportunity Master Fund IIIA
                                                            8    Remic Trust 2016-RN3
                                                            9
                                                                                             UNITED STATES DISTRICT COURT
                                                            10
                                                                                             DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   U.S. BANK NATIONAL ASSOCIATION, AS
                                                                 TRUSTEE FOR BAYVIEW OPPORTUNITY         Case No. 2:17-cv-00109-APG-GWF
                      LAS VEGAS, NEVADA 89134




                                                            12   MASTER FUND IIIA REMIC TRUST 2016-
AKERMAN LLP




                                                                 RN3,
                                                            13                                           STIPULATION AND ORDER                              FOR
                                                                                  Plaintiff,             EXTENSION OF TIME TO                               FILE
                                                            14   vs.                                     RESPONSES TO MOTIONS
                                                            15   ANTRECE WILLIAMS; SIERRA RANCH                      (FIRST REQUEST)
                                                                 HOMEOWNERS ASSOCIATION; LEACH
                                                            16   JOHNSON SONG & GRUCHOW, LTD.;
                                                                 SATICOY BAY LLC SERIES 5841 FERAL
                                                            17   GARDEN; DOE INDIVIDUALS I-X, inclusive,
                                                                 and ROE CORPORATIONS I-X, inclusive,
                                                            18
                                                                                         Defendants.
                                                            19

                                                            20            U.S. Bank National Association, as Trustee for Bayview Opportunity Master Fund IIIA
                                                            21   Remic Trust 2016-RN3 (U.S. Bank), Sierra Ranch Homeowners Association (Sierra Ranch), and
                                                            22   Leach Johnson Song & Gruchow (LJS&G), hereby stipulate and agree that U.S. Bank shall have up
                                                            23   to and including January 4, 2019, to file its responses to the following motions: LJS&G's renewed
                                                            24   motion to dismiss complaint [ECF No. 51], LJS&G's renewed motion for Rule 11 sanctions and for
                                                            25   fees under NRS § 18.010(2)(b) [ECF No. 52], and Sierra Ranch's renewed motion to dismiss
                                                            26   complaint [ECF No. 53]. All of the responses are currently due on December 19, 2018.
                                                            27

                                                            28

                                                                 47262272;1
                                                            1                 This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            2    any delay or prejudice to any party.

                                                            3             DATED this 19th day of December, 2018.

                                                            4
                                                                 AKERMAN LLP                                                 LEACH KERN GRUCHOW ANDERSON SONG
                                                            5
                                                                 /s/Natalie L. Winslow______________                         /s/Ryan D. Hastings________________
                                                            6    DARREN T. BRENNER, ESQ.                                     RYAN D. HASTINGS, ESQ.
                                                                 Nevada Bar No. 8386                                         Nevada Bar No. 12394
                                                            7    NATALIE L. WINSLOW, ESQ.                                    SEAN L. ANDERSON, ESQ.
                                                                 Nevada Bar No. 12125                                        Nevada Bar No. 7259
                                                            8    1635 Village Center Circle, Suite 200                       2525 Box Canyon Dr.
                                                                 Las Vegas, NV 89134                                         Las Vegas, NV 89128
                                                            9
                                                                                                                  Attorneys for Leach Johnson Song & Gruchow,
                                                            10   Attorneys for U.S. Bank National Association, as Ltd. & for Sierra Ranch Homeowners
                                                                 Trustee for Bayview Opportunity Master Fund IIIA Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 Remic Trust 2016-RN3
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14                                                       ORDER
                                                            15            IT IS SO ORDERED:
                                                            16
                                                                                                            _________________________________________
                                                            17                                              UNITED STATES DISTRICT COURT JUDGE
                                                                                                            Dated: December 20, 2018.
                                                            18
                                                                                                            DATED: _________________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                        2
                                                                 47262272;1
